UNITED STATES DEPARTMENT OF EDUCATION
O F F I C E OF SPECIAL EDUCATION AND REHABILITATIVE S E R V I C E S

APR 19 2001
Judith A. Douglas
Director, Due Process and Complaints
Virginia Department of Education
P.O. Box 2120
Richmond, VA 23218-2120
Dear Ms. Douglas:
This is a response to your letter dated January 5, 2001, requesting clarification of the
requirements to convene a due process hearing under the Individuals with Disabilities
Education Act (IDEA). In addition to your letter, additional documentation, including
copies of the eleven separate complaints referenced in your letter, was provided to the
Office of Special Education Programs. Specifically, you ask whether a State educational
agency (SEA) is required to convene a due process hearing when a parent challenges the
result of a special education State complaint finding that does not concern that parent's
child and when a parent is not representing a specific child with a disability. Your letter
also states that the complainant,
filed these eleven complaints
with the SEA, and now requests a due process hearing as an appeal to the findings of
each complaint.
The parent of a child with a disability or a public agency may initiate a due process
hearing on any matter relating to the identification, evaluation or educational placement
of a child with a disability, or the provision of a free appropriate public education (FAPE)
to the child. See 34 CFR w167
300.507. In other words, only the parent of a
child with a disability or the public agency is entitled to initiate a due process hearing
under the matters in section 300.503(a)(1) with respect to the specific child in question.
For purposes of clarification, however, not only a child's parent, but any organization or
individual, may file a signed written complaint with the SEA. Such a complaint must
include: (1) a statement that a public agency has violated a requirement of Part B of the
IDEA or its implementing regulations; (2) the fact(s) on which the statement is based;
and (3) an allegation of a violation that did not occur more than one year prior to the date
that the complaint is received unless a longer period is reasonable because the violation is
continuing, or the complainant is requesting compensatory services for a violation that
occurred not more than three years prior to the date the complaint is received. See 34
CFR w
The State compliant procedures must be available for resolving any
complaint that meets the requirements of section 300.662, including: (1) complaints that
raise systemic issues, and (2) individual child complaints.

400 MARYLAND AVE, S W WASHINGTON, D C 20202

Our mission is to e n s u r e equal a c c e s s to education a n d to promote educational excellence throughout the N a t i o n

Judith A. Douglas - Page 2
Parents may use (but are not required to use) the State complaint procedures, in addition
to the due process heating system, to resolve disagreements with public agencies over
any matter concerning the identification, evaluation, or educational placement of their
child, or the provision of FAPE to their child, as well as any other allegation that a public
agency has violated Part B of the IDEA.
Moreover, it is our understanding that i
s
a resident of
County
Virginia, where his child attends public school. However, none of the eleven complaints
filed by Mr. Brown regarding his child nor allege violations of the IDEA by the
County School District where his child attends school. In addition, we find nothing in the
information provided to indicate that
had authorization or parental consent to
advocate or represent individual children with disabilities with respect to the eleven
complaints. Although the IDEA provides the opportunity for anyone to file a written
complaint against a public agency that raises systemic issues, among other issues, under
the complaint provisions of the IDEA consistent with section 300.662, due process is not
available unless it relates to the child's identification, evaluation, or educational
placement or the provision of FAPE to the parent's child. Based on the information
reviewed by this office, it appears that the Virginia Department of Education would have
a basis for denying
request for a due process hearing. However, in
situations where there is any doubt about whether to convene a due process hearing, the
public agency should appoint the hearing officer and the heating officer should make a
determination regarding the disposition of the matter.
We hope that this information is helpful. If you need further information regarding this
matter, you may contact Claudia Brewster at 202-205-5578, Troy Justesen at 202-2059053, or JoLeta Reynolds at 202-205-5507.

Sincerely,

Patricia J. Guard
Acting Director
Office of Special Education Programs

CC:

Douglas Cox
Virginia State Director of Special Education

